Citation Nr: 1626441	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in November 2012, a statement of the case was issued in February 2014, and a substantive appeal was received in February 2014.

The Veteran testified at a Board hearing in April 2016; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral peripheral neuropathy affecting the lower extremities warrant higher ratings.  Specifically, he asserts that he is experiencing numbness and a sensation like an "electric shock."  04/19/2016 VBMS entry, Hearing Testimony at 4-5.  He testified that his symptoms have caused him instability.  Id. at 3-4.  

In October 2012, the Veteran underwent a VA examination to assess the severity of his peripheral neuropathy.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In December 2012, Dr. C.T. completed VA Form 21-0960C-10, Peripheral Nerves Conditions Disability Benefits Questionnaire.  Dr. C.T. indicated that EMG studies were performed in December 2012.  12/21/2012 VBMS entry, VA Examination.  In January 2014, the Veteran underwent nerve conduction studies with Dr. C.T., which showed mild peripheral neuropathy.  02/21/2014 VBMS entry, VA Examination.  The Veteran testified that he was seeking treatment with his doctor at the end of May 2016 but did not clarify the medical provider.  04/19/2016 VBMS entry, Hearing Testimony at 8.  Upon obtaining an appropriate release from the Veteran, his treatment records should be requested from Dr. C.T.  38 C.F.R. § 3.159(c)(1) (2015).

Treatment records from the Dallas VA Medical Center (VAMC) for the period from June 16, 2010 to November 16, 2012, and from November 6, 2013 to May 1, 2014 are of record.  Records for the period from November 17, 2012 to November 5, 2013, and from May 2, 2014 should be associated with the virtual folder.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete a release for Dr. C.T., and any other peripheral neuropathy medical provider, and request the entirety of the Veteran's treatment records from this medical provider.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the virtual folder treatment records from the Dallas VAMC for the period from November 17, 2012 to November 5, 2013, and from May 2, 2014.  

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and severity of his peripheral neuropathy, left and right lower extremities.  It is imperative that the virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any neurologic findings in the left and right lower extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature; if the sciatic nerve is involved then state whether the degree of symptoms is mild, moderate, moderately severe, or severe).  

The examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.  

4.  After completion of the above, readjudicate entitlement to increased ratings for peripheral neuropathy, bilateral lower extremities.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




